Citation Nr: 1748814	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO. 09-46 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for an acquired psychiatric disorder other than anxiety disorder NOS, to include posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).









ORDER

Service connection for bilateral hearing loss is granted. 	

Service connection for tinnitus is granted. 	

Service connection for an acquired psychiatric disorder other than anxiety disorder NOS is denied. 	

A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted. 


FINDINGS OF FACT

1. Bilateral hearing loss is related to acoustic trauma in service.

2. Tinnitus is related to service-connected hearing loss.

3. The Veteran does not have PTSD or a psychosis.

4. An acquired psychiatric disorder other than anxiety disorder NOS is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities.

5. The Veteran's service-connected disability have rendered him unable to secure or follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.385 (2017).

2. Tinnitus is proximately due to or a result of service-connected hearing loss. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2017).

3. An acquired psychiatric disorder other than anxiety disorder NOS was not incurred in service. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 4.125 (2017).

4. The criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from January 1971 to January 1979, including service in the Republic of Vietnam. The Board recognizes that the Veteran was awarded the Bronze Star Medal, which is indicative of heroic or meritorious achievement or service while in a combat zone and engaged in action against the enemy; or engaged in military operations involving conflict with an opposing foreign force. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the RO in Chicago, Illinois in January 2008 (hearing loss and tinnitus), February 2009 (PTSD), and December 2013 (TDIU).

In November 2012, August 2013, and August 2014, the Board remanded the service connection claims for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. The Board also denied entitlement to service connection for a left knee disorder in November 2012. The Board's decision with respect to that claim is final. See 38 C.F.R. § 20.1100 (2017). 

The Board notes that the RO obtained a supplemental medical opinion regarding the hearing loss claim in June 2016 after the most recent Supplemental Statement of the Case. The Board finds that readjudication of the claim is not necessary as the Board is granting that claim. 

Service Connection Claims

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz). Hensley v. Brown, 5 Vet. App. 155, 158 (1993). Impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley, 5 Vet. App. 155.

In a case where the degree of hearing loss noted on a veteran's entrance examination did not meet VA's definition of a "disability" for hearing loss under § 3.385, the Veterans Court held that that veteran was entitled to the presumption of soundness under 38 U.S.C. § 1111. Further, the Veterans Court held that the demonstrated hearing loss was not a "defect"; and that the term "defect" should be narrowly interpreted so that it does not encompass a level of hearing impairment that is not considered a "disability" under 38 C.F.R. § 3.385. See McKinney v. McDonald, 28 Vet. App. 15 (2016).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.

Service treatment records reveal the following pure tone readings taken at examination, acceptance, and enrollment in to active duty in April 1970:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
5
5
10
-
5

An undated entry states that the Veteran was started on a hearing conservation program on January 15, 1976, and was screened for a hearing profile. Ear plugs were fitted.

At service separation in January 1979, the Veteran reported no history of, or current, ear trouble or hearing loss. When examined at service separation, the Veteran's hearing and ears were clinically normal. He was assigned a physical profile rating of H-1. The H stands for hearing and ears. This factor concerns auditory acuity and disease and defects of the ear. The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). Pure tone readings were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
35
25
LEFT
5
10
5
25
25

After service, there is no reference to hearing loss until the current claim. The Veteran reported serving as a heavy equipment mechanic in combat situations in Vietnam. He contended that he was exposed to hazardous noise and was not provided proper ear protection.

The report of an October 2007 VA Examination reveals pure tone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
30
60
LEFT
25
25
30
50
70

The Veteran had no estimate as to the onset of the hearing loss symptoms. The onset was unknown and he was unable to venture a guess. Service medical records indicated normal hearing bilaterally from 500-4000 Hertz at enlistment in April 1970. At separation in January 1979 thresholds were within normal limits bilaterally from 500-6000 Hertz with the exception of a mild loss at 3000 Hertz in the right ear. There were no complaints of hearing loss or tinnitus in the service medical records. The examiner opined that it is not at least as likely as not that hearing loss or tinnitus were related to military service but instead more likely related to presbycusis and occupational and recreational noise exposure. 

The Board remanded the claim in November 2012 to obtain clarification from the October 2007 VA examiner. The examiner noted that audiometric data at entrance (April 1970) indicated normal hearing, bilaterally, from 500 - 4000 Hertz (3000 Hz was not evaluated). At separation (Jan 1979) thresholds were within normal limits, bilaterally, with the exception a mild loss (35dB) at 3000 Hertz, only in the right ear. The examiner offered that it is commonly accepted that variations of pure tone responses do not always reflect changes in hearing. Variations in testing can also be consistent with the human's auditory inability to maintain a loudness reference, patient attention factors, environmental room noise, and equipment issues. Therefore minimal pure tone differences when comparing entry and exit hearing tests do not always reflect hearing loss, which is the case for these thresholds. At entrance, 3000 Hertz was not evaluated, so it is impossible to determine if the mild loss present at exit was present at entrance. The service medical records were negative for complaints of hearing loss or tinnitus. The examiner opined that it was less likely than not that hearing loss or tinnitus were related to military service, based on the following factors:  The thresholds that were evaluated at both the exit and entrance examinations remained within normal limits; the service medical records were negative of any reports of either condition while the Veteran was in service;  the 2007 interview the Veteran was unable to produce an onset time of symptoms even as an estimate and the Veteran did not specifically attribute the hearing loss or tinnitus to his military service; and that the Veteran had an extensive amount of unprotected occupational and recreational noise exposure. 

The RO obtained another opinion in October 2013. That report reveals the examiner's opinion that the Veteran's right hearing loss was not at least as likely as not caused by or a result of an event in military service. The rationale was that the pre-induction physical was illegible in the VBMS system. The separation physical reported normal hearing in the left, and normal hearing in the right with the exception of mild loss at 2000 Hertz. The Veteran denied hearing loss or ear problems at exit. Without a legible view of the entrance test, the examiner could not state that there was a shift in hearing. The examiner noted that, if a legible view of the Veteran's entrance test can be obtained, the opinion could change. Tinnitus was also less likely than not a symptom associated with the Veteran's hearing loss. The rationale was, although hearing loss and tinnitus are commonly present together, they are not necessarily mutually occurring and have varying causes to include certain medications, stress, anxiety, nicotine, sodium, excessive caffeine, etc. Hearing loss does not cause tinnitus or vice versa. Tinnitus was also less likely than not caused by or a result of military noise exposure. The rationale was that there was no evidence of a shift in hearing while the Veteran was active duty.

The Board again remanded the claim, noting primarily the lack of any discussion by the previous examiners of the service treatment record showing his enrollment in a hearing conservation program in 1976 at which time ear plugs were fitted. 

The report of a June 2016 VA Examination reveals that a readable enlistment physical was provided to the examiner and this reflected normal pure tone thresholds bilaterally thru 4000 Hertz. The separation exam reported normal thresholds thru 6000 Hertz with the exception of a mild 2000 Hertz loss in the right ear. In comparing the two examinations, it was clear that there was a significant threshold shift both at 2000 and 4000 Hertz in the right ear, and also significant threshold shifts in the left ear. The examiner noted that hearing loss from noise exposure occurs very quickly and would have been evident at the time of his separation examination. The examiner opined that, it is likely the Veteran's right and left ear hearing loss are due to an event during his military duty.

After a review of all of the evidence, the Board finds that current bilateral hearing loss has been related by competent evidence to confirmed noise exposure in service. The Board accepts the June 2016 opinion as the most consistent with the service treatment records, which clearly show a worsening in the Veteran's hearing during service. The Veteran's accounts of noise exposure are accepted as accurate in light of his apparent combat service. See 38 U.S.C.A. § 1154(b) (When a Veteran is engaged in combat with the enemy, VA shall accept lay evidence as sufficient proof of any service-incurred injury or disease notwithstanding the lack of official records). 

The June 2016 opinion did not address tinnitus. While the Board could certainly remand that claim for an opinion on the etiology of tinnitus in the context of the June 2016 examiner's amended October 2013 opinion, as has been demonstrated in this case, where the facts are uncertain, such remands do not necessarily provide the clarity sought, but as often as not, compound the uncertainty. The Board finds that an additional remand is not necessary as competent evidence also relates tinnitus to service. The Veteran has reported onset of tinnitus symptoms in service with continuity of symptomatology after service. The Veteran is competent to relate the onset of tinnitus. Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). The Board recognizes that the Veteran has been inconsistent in his descriptions of the onset of tinnitus. To the extent there is any doubt, such doubt is resolved in favor of the claim. As these claims have been granted, there are no further duties to notify or assist. Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004.

Entitlement to service connection for an acquired psychiatric disorder other than anxiety disorder NOS, to PTSD.

Service connection was granted for an acquired psychiatric disorder subsequent to the Board's November 2012 remand to obtain a medical nexus opinion. The January 2013 examiner diagnosed anxiety disorder NOS and opined that this disorder was related to service. The RO granted service connection for this disorder in December 2013 and provided a Supplemental Statement of the Case in January 2014 which did not list a psychiatric issue. The Board interpreted the appeal as continuing to include a claim of entitlement to service connection for an acquired psychiatric disorder other than anxiety disorder NOS, to include PTSD. The Board remanded the claim in March 2014 for adjudication of the modified issue. The Veteran has made no further argument regarding this issue. 

In his claim, the Veteran specified that he was seeking service connection for PTSD based on the stressor of being present when an ammunition dump was ignited. The Veteran carried fire extinguishers into the "powder stack" and fought the fire. The evidence substantiates his award of the Bronze Star Medal. His stressor is accordingly substantiated. 

Service treatment records reveal no treatment or diagnoses relevant to this claim. However, at service separation in January 1979, the Veteran reported a positive history of, or current, nervous trouble. Results of a psychiatric examination were normal. He was assigned a physical profile rating of S-1. The S stands for psychiatric. This factor concerns personality, emotional stability, and psychiatric diseases. The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson, 1 Vet. App. 512; Odiorne, 3 Vet. App. at 457.

An October 31, 2007, VA Primary Care Note reveals a negative PTSD screen. A screen in August 2012 was positive, but there was no diagnosis provided (Virtual VA record at 6).

The report of a March 2012 VA Examination reveals the diagnosis of simple phobia and anxiety disorder NOS. The examiner found that, overall, there is an impression that he may have generated criteria for posttraumatic stress disorder at one time, but his relatively successful coping now makes any diagnosis of posttraumatic stress disorder untenable. The anxiety that he has barely reaches the levels of a specific phobia, although there is an almost phobic response to snakes, which he says he did not have as a child.

The case was remanded by the Board in November 2012 due to what the Board described as contradictory and inconsistent findings in the March 2012 examination. Another psychologist reviewed the record and noted that she could not locate contradictory statements regarding the Veteran's current diagnosis or the functional impact caused by the Veteran's diagnosis. It appeared that the previous examiner attributed the Veteran's current mild phobia of snakes to (non-traumatic) exposure to snakes in Vietnam. Further this fear of snakes did not reportedly interfere with the Veteran's life in any way at the time of his last examination. The previous examiner also discussed generalized anxiety that the Veteran had apparently struggled with since late childhood when he was bullied a great deal. This anxiety then was clearly not related to military service (per the Veteran s report during the initial C&P exam). Although the Veteran's distrust of others and general defensiveness were thought likely present prior to his service in Vietnam (as a result of his childhood experiences with bullying documented in the original examination), he clearly stated that these symptoms worsened following his return from Vietnam. In light of this, it was found at least as likely as not (50 percent or greater probability) that the Veteran's current symptoms of anxiety disorder NOS were caused by or related to his experiences in Vietnam and the stressor described. 

After a review of all of the evidence, the Board finds that there is no diagnosis of PTSD or the presumptive chronic condition of psychosis. The Veteran does not contend that he has a psychosis or any other psychiatric disorder, but has contended that he has PTSD. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating providing a diagnosis of a mental disorder is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires specialized knowledge and training and is not capable of lay observation. Accordingly, the Veteran's lay statements are not competent evidence of a diagnosis of PTSD. As there is no PTSD or other psychiatric disorder, the Board concludes that service connection for any additional psychiatric disorders is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


TDIU Claim

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15.

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider. Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU. However, marginal employment is not considered substantially gainful employment. Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person. Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Veterans Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment. In a pertinent precedent decision, the VA General Counsel opined that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91.

The Veteran's service-connected disabilities include anxiety disorder NOS, rated at 50 percent since March 10, 2008; diabetes mellitus, rated at 20 percent since March 31, 2009; and peripheral neuropathy of the bilateral upper and lower extremities, each rated at 20 percent since May 19, 2011. The combined rating is 60 percent since March 31, 2009, and 90 percent since May 19, 2011. 

On the VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability), the Veteran reported work experience with small engine repair. He reported being unemployed since 1995. 

In a March 2012 VA examination, he reported that he considers himself functionally retired because he is "physically a wreck" and he cannot do the laboring jobs which he has customarily performed.

The Veteran's Social Security records include a June 17, 2009, physical examination which reveals that he has back and knee disorders which are not service-connected. He walks with a cane due to poor balance. It is not clear whether this is due to the knee disorder or his service-connected peripheral neuropathy. 

After a review of all of the evidence, the Board finds that the schedular criteria for TDIU have been met since May 19, 2011, but were not met prior to that. The Board also finds that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation. The Veteran attributes his inability to work to his limited job experience of physical labor and his poor physical condition. He has clearly demonstrated difficulty with ambulation which would likely limit significantly his ability to engage in physical employment. As the evidence does not distinguish between service-connected and nonservice-connected disabilities with respect to this difficulty, the Board attributes these symptoms to his service-connected peripheral neuropathy. While the Board may compensate the Veteran only for service-connected disability, the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

It is clear that the claimant need not be a total basket case before an inability to engage in substantial gainful activity is found. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975). 

Here, the Veteran's limited training and job experience and his significant physical and mental service-connected disabilities effectively preclude any substantially gainful employment. The Board accordingly finds that the criteria for TDIU are met and that a grant of TDIU is warranted. 

Neither the Veteran nor his representative has raised any other issues related to this claim, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Veterans of Foreign Wars of the United States 


Department of Veterans Affairs


